Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00470-CR

                                        David A. MEDRANO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR4205
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: September 9, 2015

DISMISSED

           David A. Medrano entered into a plea bargain with the State, pursuant to which he pleaded

nolo contendere to a felony offense. As part of his plea bargain, Medrano signed a separate

“Waiver of Appeal”. The trial court imposed sentence and signed a certificate stating that this “is

a plea-bargain case, and the defendant has NO right of appeal” and “the defendant has waived the

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Medrano filed his notice of appeal, the clerk

sent copies of the certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e). The
                                                                                     04-15-00470-CR


clerk’s record, which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2)

certification, has been filed. See TEX. R. APP. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). We have reviewed the clerk’s record,

and the trial court’s certification appears to accurately state that this is a plea bargain case and

Medrano does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App.

2005) (holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).

       On August 6, 2015, we gave Medrano notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing he has the right to appeal were

signed by the trial judge and made part of the appellate record by August 27, 2015. See TEX. R.

APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not

designated for publication). Neither written permission to appeal nor an amended certification

showing Medrano has the right to appeal has been filed. We therefore dismiss this appeal.


                                                   PER CURIAM

Do not publish




                                                 -2-